Case 2:20-cv-03178-JTM-JVM Document 1-2 Filed 11/20/20 Page 1of4

1

22"4 JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
DOCKET NO.9 020-1235 7 DIVISION:. I
LAURIE M. PENNISON
VERSUS

THE FRESH MARKET, INC,, and EREP NORTHLAKE 1, LUC afk/a EPIC REAL
ESTATE PARTNERS

Filed: By:

 

Deputy Clerk

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes Plaintiff, Laurie M. Pennison,
# person of the full age of majority and resident of St. Tammany Parish, State of Louisiana, who
with respect represents:

Made Defendants hereln are:

1. THE FRESH MARKET, INC., 2 foreign corporation authorized and doing business

in the slate of Louisiana;

2. EREP NORTHLAKE 1, LLC, ¢ Delaware Limited Liability Company authorized

and doing business in the State of Louisiana a/k/a Epic Real Estate Partners.
1.

On or about May 10, 2019, the Plaintiff, Laurie M. Pennison (hereafter “Ms. Pennison”)
was an invited guest at The Fresh Market when she tripped and fell in the parking lot/sidewalk
curb leading up to the entrance to the store, There were no warming signs of the hazard that
existed, nor was the hazard open and obvious in that the defect could not be discemed by Ms.
Pennison ag she was preparing fo step up te the curb.

2.

As 4 result of the fall, Ms. Peanison injured her kuces, left wrist,.and both shoulders.

Subsequent to the fall, and as a direct result of this accident, Ms. Pennison had surgery to repair a

complete tear of the right rotator cuff, decompresaion of tho suprascapuler nerve, distal clavicle

 

 

 

 
Case 2:20-cv-03178-JTM-JVM Document 1-2 Filed 11/20/20 Page 2 of 4

excision, subacromial. decompression, and subchondroplasty into the greater tuberosity. Muscle
atrophy was assessed at 50% or greater.
3,

Upon information and belief and at all times material hereto prior to and during the time
of the May 10, 2019 accident at issue herein, Defendants THE FRESH MARKET, INC, and
EREP NORTHLAKE 1, LLC were responsible for the set-up, upkeep, maintenance and repair
of the property. The Defendants failed to properly maintain the property free from defects and/or
failed to properly warn Plaintiff about said defects causing the accident at issue herein to LAURIE
M. PENNISON.

4,

Upon information and belief, Defendants had notice that their property was defective and
posed a hazard to guests.

5.

The aforementioned accident was caused by the negligence of the defendants, THE
FRESH MARKET, INC, and EREP NORTHLAKE 1, LLC, its agents and employees,
including, but not limited to, the following actions and/or inactions, as well as the presence of the
following non-exclusive list of defects within said premises at the time of the accident, said
defendants are liable to Plaintiif pursuant to the provisions of La. C.C, art. 2315 and/or 2317:

a) Failure to respond to unsafe conditions upon the property;

b) Allowing the existence of unsafe conditions upon the property;

c) Not properly maintaining the property (inchuding the property's grounds);

d) Negligent supervision and/or maintenance of the property and its component parts;

¢) Failure to warn visitors, guests and/or invitees about doficienoles in the proporty;

f) Failure to wam visitors, guests and/or invitees about hazards upon the property;

g) Failure to warm the Petitioner of the cxistence of the hazard at issue herein;

h) Failure to take action to repair or remediate the hazard at Issue herein;

i) Failure to provide a safe ingress and/or egress to the property at issue;

j) These negligent acts are pleaded specifically herein and are in addition to other acts of

negligence which will be shown at the trial of this matter.
6.

Defendants, THE FRESH MARKET, INC, and EREP NORTHLAKE 1, LLC, owned,

had custody ard had garde of the premises at issue, and knew and/or should have known about the

aforementioned defect. As a result, Defendants are liable to your petitioner under the provisions

i
;
i
4
i
j
E
i
:
:

of La. C.C. Art. 2317,

 

 

 
Case 2:20-cv-03178-JTM-JVM Document 1-2 Filed 11/20/20 Page 3 of 4

7

7.

As a result of the May 10, 2019 accident, Petitioner has incurred medical expenses, pain

and suffering, emotional distress and physical injuries.
8.

As a result.of the May 10, 2019 accident, Petitioner suffered serious physical and mental
injuries as well as inconvenience, entitling her to recover damages from .the Defendants including
but not limited to:

a) Past and future mental pain and suffering;

b) Past and future physical pain and suffering;

c) Past and future medical expenses;

d) Past.and future inconvenience;

-e} Past and future Joss of enjoyment of life;

f) Lost wages;

g) Loss of eaming capacity;

h) Permanent disability, and
#) All damages allowed pursuant to Louisiana law which may be proven at the trial of this

matter.
9%,

Defendants herein are jointly and severally liable unto Petitioner for this matter, to wit: the
accident herein occurred at NORTHLAKE SHOPPING CENTER located at 1814 N, Causeway
Boulevard, Mandeville, St, Tammany Parish, Louisiana, for the following reasons: upon
information and belief, THE FRESH MARKET, ENC. is a tenant of the shopping plaza, and
EREP NORTHLAKE 1, LLC is tho owner of the shopping plaza.

10.

Petitioner alleges that the damages suffered herein cxeced $50,000.00, the legal limit. for

trial by jury, end.she specifically demands a trial by fury.
11.

This matter has been timely filed pursuant to Louisiana law due to the extension of the
liberative prescription dates pursuant to the Louisiana Governor’s Proclamation No.’s 25 JBE
2020, 27 JBE 2020, 30 IBE 2020, 32 JBE.2020, 33 JBE 2020, 37 JBE 2620, 41 FBE 2020, 51 JBE
2020, 58 JBE 2020 and 59 JBE 2020 which extended all legal deadlines through June 5, 2020.

WHEREFORE, Petitioner prays that Defendants, THE FRESH MARKET, INC. and

mitted Date: Gaf2020 1:32 PM File Date: 6/4/2020 1:32 PM Case Number: 202012367 St Tammany Parish, LA Deputy Clark: Gretchen Moss

EREP NORTHLAKE 1, LLC, be served with a copy of this petition, that they be required to.

  

 

 
Case 2:20-cv-03178-JTM-JVM Document 1-2 Filed 11/20/20 Page 4 of 4

appear herein and answer same, that after ell legal delays and due proceedings lad there be
judgment rendered herein in favor of LAURIE M. PENNISON and against Defendants in the

amounts to be determined by this Court, along with legal interest from the date of judicial demand
and for all costs of these proceedings.

 

TRIAL BY JURY is prayed for.
RESPECTFULLY SUBMITTED:
Laurie M. Pennison (Bar Roll # 27275)
Pennison Law Office _
200 Greenleaves Blvd., Suite $
Mandeville, LA 70448
Tel: (985) 951-1069
Fax: (985) 778-0105
Cc rRV1 L DEFE
‘The Fresh Market, Inc. A TRUE COPY
Through its agent for service of process: ‘ , oft |
Corporate Creations Network, Inc. NVA
1670-B West Causeway Approach DY. CLERK 22nd tUD. GtS7. COURT
Mandeville, LA 70471 ST. TAMMANY PARISH, LA
Caroline M. Theriot, Deputy Clerk
EREP Northlake 1, LLC
Through its agent for service of process:
CT Corporation System
3867 Plaza Towet Drive

Baton Rouge, LA 70816

i
i
z
8
2
:
#
a
&
e
j
E
i
;
:
:
5
d
i

 

 

 
